Citation Nr: 0504664	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to an increased rating for postoperative 
residuals of a lumbar disc syndrome, currently evaluated as 
40 percent disabling.

4.  What evaluation is warranted from September 27, 2001, for 
a right knee disability?

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to July 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims of entitlement to service 
connection for cervical and thoracic spine disabilities, 
entitlement to a TDIU, and entitlement to a rating in excess 
of 40 percent for postoperative residuals of a lumbar disc 
syndrome.  The June 2002 rating decision granted entitlement 
to service connection for a right knee disability and 
assigned a 10 percent rating.  The appellant contests the 
rating percentage assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the claim for a 
higher evaluation for a right knee disability was placed in 
an appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies to this issue.  Hence, the Board has 
restyled this rating question accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The undersigned conducted a hearing at the Phoenix RO in 
January 2004.  Unfortunately, the tape of that hearing was 
lost and a transcript of the testimony provided at that time 
was not prepared prior to the tape's loss.  The veteran was 
advised of this fact in September 2004.  In October 2004, he 
requested a videoconference hearing in lieu of another 
personal hearing.  In January 2005, the veteran's 
representative asked that he be given an opportunity to 
review the claims files prior to the claimant's 
videoconference hearing.  Accordingly, a remand is required.  

In remanding this case, the Board notes that a preliminary 
review of the record shows that, while the veteran was 
provided a number of VA examinations in connection with his 
claims, with the most recent held in May 2003 and February 
2003, it is unclear from these examinations whether his 
service connected postoperative lumbar disc syndrome meets 
the criteria for an increased rating under either 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), or 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  It is also not possible to 
ascertain at what point, measured in degrees, pain begins in 
each plane of motion of the back.  See 38 C.F.R. § 4.71a 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  Likewise, it is unclear from the record whether the 
veteran's service connected disabilities alone cause 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  

A preliminary review of the record also shows that, while the 
veteran was provided notice of the 2002 changes in the rating 
criteria for evaluating back disorders, he was not provided 
notice of the 2003 changes.  See 68 Fed. Reg. 51454-56 (Aug. 
27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  This notice 
is required under 38 U.S.C.A. § 5103.

While the Board is remanding to allow the appellant an 
opportunity to present testimony at a new video conference 
hearing, the Board invites the RO to consider whether the 
veteran should be afforded another VA examination, whether 
updated Veterans Claims Assistance Act of 2000 notice is 
required, and whether a supplemental statement of the case is 
in order to provide notice of the 2003 and 2004 changes in 
law.

Accordingly, in order to preserve the veteran's right to due 
process of law, this case is REMANDED for the following 
action:

The veteran's representative should be 
given an opportunity to review the claims 
files.

Following the completion of any further actions by the RO, 
the case must be returned to the Board so that the requested 
videoconference hearing may be scheduled.  The veteran need 
take no action until otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


